Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-11-2002

USA v. Delgado
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3270




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Delgado" (2002). 2002 Decisions. Paper 347.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/347


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

               THE UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                          ___________

                          No. 01-3270
                          ___________


                   UNITED STATES OF AMERICA

                             vs.

                        GERMAN DELGADO

                              Appellant

                          ___________


        ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY

                (D.C. Criminal No. 00-cr-00410)
    District Judge: The Honorable Joseph A. Greenaway, Jr.

                          ___________

           Submitted Under Third Circuit LAR 34.1(a)
                          June 7, 2002


      BEFORE: NYGAARD, BARRY, and MAGILL, Circuit Judges.



                     (Filed: June 11, 2002)

                          ___________

                      OPINION OF THE COURT
                          ___________


NYGAARD, Circuit Judge.
         Appellant, German Delgado, challenges the extent of the downward
departure granted by the District Court in determining his sentence. The District Court
concluded that Delgado was entitled to a downward departure based upon his substantial
assistance. Nonetheless, the court decided that a three-month departure was all that was
indicated because appellant had an extensive history as a drug dealer and because there
was a substantial quantity of the drugs involved in this offense. In effect, appellant is
arguing that the District Court should have departed a total of fifteen months below his
applicable Guideline range instead of three months.
         We do not have appellate jurisdiction to review a challenge to the District
Court’s discretionary decision, challenging the extent of a downward departure under
U.S.S.G. 5K1.1. See United States v. Torres, 251 F.3d 138, 145 (3d Cir. 2001) (citing
United States v. Parker, 902 F.2d 221, 222 (3d Cir.1990)). Thus, we will dismiss this
appeal.
_________________________


TO THE CLERK:

         Please file the foregoing opinion.




                               /s/ Richard L. Nygaard
                               Circuit Judge